                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

NOEL L. BROWN, et al.                   :

                 Plaintiffs             :    CIVIL ACTION NO. 3:18-155

       v.                               :           (MANNION, D.J.)
                                                   (ARBUCKLE, M.J.)
WAYNE COUNTY                            :
PENNSYLVANIA, et al.
                                        :
                 Defendants
                                        :

                                    ORDER

      Presently before the court is Magistrate Judge William I. Arbuckle’s

report and recommendation (“Report”), which recommends that two

plaintiffs, Sheron A. Chambers (“Chambers”) and Dryah K. Brown’s

(“Brown”) claims be dismissed without prejudice for failure to comply with

court orders. (Doc. 39). Neither party has filed objections to Judge Arbuckle’s

Report.

      When no objections are made to the report and recommendation of a

magistrate judge, the court should, as a matter of good practice, “satisfy itself

that there is no clear error on the face of the record in order to accept the

recommendation.” Fed.R.Civ.P. 72(b); advisory committee notes; see also

Univac Dental Co. v. Dentsply Intern., Inc., 702 F.Supp.2d 465, 469 (M.D.Pa.

2010) (citing Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987)
(explaining judges should give some review to every report and

recommendation)). Nevertheless, whether timely objections are made or not,

the district court may accept, not accept, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge. 28 U.S.C.

§636(b)(1); M.D.Pa. L.R. 72.31.

       On April 10, 2019, Judge Arbuckle issued an order directing four of the

five pro se plaintiffs to either pay the required filing fee to file a complaint or

file a motion for leave to proceed in forma pauperis by May 10, 2019. (Doc.

14). The two plaintiffs at issue here, Chambers and Brown filed motions for

leave to proceed in forma pauperis. (Doc. 18; Doc. 21). Judge Arbuckle

denied both motions because they did not include any information about

either plaintiff’s assets or liabilities. (Doc. 20; Doc. 27). Judge Arbuckle also

provided Chambers and Brown with an application to proceed in forma

pauperis and advised them that their claims may be dismissed if they failed

to submit their application on or before June 6, 2019, and June 14, 2019,

respectively. (Doc. 20; Doc. 27). To date, Chambers and Brown have neither

filed a new motion for leave to proceed in forma pauperis or paid the filing

fee.




                                       -2-
        As such, this court agrees with the sound reasoning that led Judge

Arbuckle to his recommendation that all claims filed by Chambers and Brown

be dismissed without prejudice.

        NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

        (1) Judge Arbuckle’s Report (Doc. 39) is ADOPTED IN ITS

            ENTIRETY;

        (2) Plaintiffs Sheron A. Chambers and Dryah K. Brown’s claims are

            DISMISSED without prejudice;

        (3) The Clerk of Court is directed to TERMINATE plaintiffs Sheron A.

            Chambers and Dryah K. Brown from this case; and

        (4) This case is REMANDED to Judge Arbuckle for further

            proceedings.

                                        s/   Malachy E. Mannion
                                        MALACHY E. MANNION
                                        United States District Judge
DATE: August 14, 2019
18-155-02




                                     -3-
